Citation Nr: 1816626	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-21 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as a qualifying chronic disability.

2.  Entitlement to service connection for narcolepsy, to include as a qualifying chronic disability and secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability and as secondary to service-connected PTSD.

4.  Entitlement to service connection for insomnia, to include as a qualifying chronic disability and as secondary to service-connected PTSD.

5.  Entitlement to service connection for a skin rash, to include as a qualifying chronic disability.

6.  Entitlement to service connection for joint/muscle pain in the legs and knees, to include as a qualifying chronic disability.

7.  Entitlement to service connection for joint/muscle pain in the arms and elbows, to include as a qualifying chronic disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the RO in Atlanta, Georgia.

A Board videoconference hearing was held in October 2017 with the Veteran before the undersigned Veterans Law Judge (VLJ).  He also presented testimony before RO personnel in November 2012.  Transcripts of these hearings are in the claims folder. 

The issues of entitlement to service connection for obstructive sleep apnea, narcolepsy, chronic fatigue syndrome, insomnia, joint/muscle pain of the legs and knees, and joint/muscle pain of the arms and elbows are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the October 2017 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a skin rash to include as a qualifying chronic disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a skin rash to include as a qualifying chronic disability.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the October 2017 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a skin rash to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. 
§ 1117.  See the October 2017 Board hearing transcript, page 2; see also October 2017 statement from the Veteran.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for a skin rash to include as a qualifying chronic disability is dismissed.


REMAND

Remand is required for all issues on appeal to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain VA medical records.  38 C.F.R. § 3.159(c)(2).

At the October 2017 Board hearing, the Veteran testified that he has received recent VA treatment for his disabilities on appeal.  The most recent VA treatment record associated with the claims folder is dated February 2016 from the VA Medical Center in Cincinnati, Ohio.  However, the Veteran testified that he has received recent treatment from the VA Medical Center in Atlanta, Georgia.  In light of the foregoing, the Board finds that an attempt should be made to identify and associate outstanding records with the Veteran's claims folder.

Regarding the claim of service connection for obstructive sleep apnea, remand is required for an adequate VA examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  

At the 2017 Board hearing, the Veteran asserted that this disorder was due to service, to include his exposures during his Gulf War service.  The Veteran also testified that he has had symptoms such as snoring and breathing difficulty while sleeping since service.  The service treatment records are absent complaints of or treatment for sleep apnea or symptoms associated therewith. However, the Veteran's DD 214 confirms his service in Southwest Asia.  Moreover, the Board notes that the Veteran is competent to attest to snoring and breathing difficulty during, and since, service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds this testimony credible with respect to the report of these symptoms.  

A February 2011 VA examination was provided.  The VA examiner diagnosed obstructive sleep apnea and opined that it was not related to his service in Southwest Asia.  However, the examiner did not provide a supporting rationale and did not address whether sleep apnea was related to in-service snoring and breathing difficulty.  In light of the foregoing, the Board finds an additional examination is warranted.

With respect to the Veteran's claims of service connection for joint/muscle pain in the arms, elbows, legs, and knees, remand is required for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl, 21 Vet. App. at 125.  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  

At the 2017 Board hearing, the Veteran asserted that these disabilities are related to service, to include Gulf War exposures and an in-service motor vehicle accident.  Although the Veteran's service treatment records are absent complaints of or treatment specifically for arm and leg disorders, his service treatment records document a motor vehicle accident that occurred in October 1991.  

The Veteran was afforded a VA examination in February 2011.  The VA examiner reported that the Veteran has vague bilateral arm and knee pain which was not demonstrated during the examination, and opined that there was no evidence for an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.  The examiner then opined that all the Veteran's conditions are consistent with a disease with a clear and specific etiology and diagnosis, which were not related to a specific exposure event during service in Southwest Asia.  However, the examiner did not provide any such clear diagnosis, did not provide any rationale for the opinion, and did not address the Veteran's in-service motor vehicle accident.  The Board therefore finds that such opinion must be obtained on remand.  

With regard to the Veteran's claims of service connection for chronic fatigue syndrome, insomnia, and narcolepsy, remand is required for an adequate VA examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl, 21 Vet. App. at 125.  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  

At the 2017 Board hearing, the Veteran asserted that these disabilities are due to service, to include Gulf War exposures or that they are caused or aggravated by his service-connected PTSD.  He further contends that the chronic fatigue syndrome is secondary to his narcolepsy.  The service treatment records are absent complaints of or treatment related to chronic fatigue syndrome, insomnia, and narcolepsy.  

The Veteran was provided a VA examination for his chronic fatigue syndrome, insomnia, and narcolepsy in February 2011.  The examiner opined that the Veteran did not have chronic fatigue syndrome but had a diagnosis of narcolepsy.  The examiner then opined that the Veteran's sleep impairment was explained by his severe obstructive sleep apnea.  The examiner then noted that there was no evidence for an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology, and stated that all the Veteran's conditions are consistent with a disease with a clear and specific etiology and diagnosis, which are not related to a specific exposure event during service in Southwest Asia.  The examiner, however, did not provide any rationale for that opinion and did not address whether the Veteran's narcolepsy is secondary to the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include treatment in Cincinnati and Atlanta.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination regarding the nature and etiology of the obstructive sleep apnea, joint/muscle pain of the arms and elbows, joint/muscle pain of the legs and knees, chronic fatigue syndrome, insomnia, and narcolepsy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) Regarding the claimed 1) obstructive sleep apnea, 2) chronic fatigue syndrome, 3) insomnia, and 4) narcolepsy, is it at least as likely as not (50 percent or greater probability) that each claimed disorder, can be attributed to a known clinical diagnosis? 

If yes, then provide an opinion regarding whether it is it at least as likely as not (50 percent or greater probability) that each of the identified clinical diagnoses are etiologically related to active service, to include symptoms during service (sleep apnea), or any Gulf War exposures.

If no, then is it at least as likely as not that the symptoms are an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology? For each diagnosable chronic multi-symptom illness with a partially explained etiology opine whether it is at least as likely as not that it is related to Persian Gulf exposures.

Finally, the examiner must provide an opinion regarding 1) obstructive sleep apnea, 2) chronic fatigue syndrome, 3) insomnia, and 4) narcolepsy, if they are clinically diagnosed, whether it is it at least as likely as not (50 percent or greater probability) that each of the identified clinical diagnoses is caused or aggravated by service-connected PTSD.

b) Regarding the joint/muscle pain of the arms and elbows, and joint/muscle pain of the legs and knees, is it at least as likely as not (50 percent or greater probability) that each claimed disorder can be attributed to a known clinical diagnosis? 

If yes, then provide an opinion regarding whether it is it at least as likely as not (50 percent or greater probability) that each of the identified clinical diagnoses are etiologically related to active service, to include the motor vehicle accident during service (joint/muscle pain of the legs, knees, arms, and elbows) and Persian Gulf exposures.

If no, then is it at least as likely as not that the symptoms are an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology? For each diagnosable chronic multi-symptom illness with a partially explained etiology opine whether it is at least as likely as not that it is related to Persian Gulf exposures.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


